DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 4, 6 – 7, 11 – 13, and 15 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones US Patent Application Publication No. 2022/0236911 (herein after referred to as Jones).
Regarding claim 1, Jones describes a method to manage memory, the method comprising: establishing a connection, via an interface, between a host device and a storage device (The host 108 is connected to the storage device 102 through a host interface 110 (page 1, paragraph [0012]).  The processed data may then be written by the controller 106 back to the storage media 104, sent to the host 108 through the host interface 110, and/or the like (page 2, paragraph [0015]).  In order for data to be transferred as described, it is necessarily inherent that the interface connection was previously established); and transferring data, via the interface, between first memory associated with the host device and second memory associated with the storage device by performing a data operation on the second memory by an application executed by the host (In some embodiments, a data streaming environment 200 includes an abstraction layer, such as the buffer abstraction layer 20 shown in Fig. 2, implemented between the CS program 132 and a data source 204 and data destination 206 defined by the desired operation (page 2, paragraph [0016]).  …This allows the CS program 132 to read data from the data source, e.g., the storage media 104, as it is needed and write data to the data destination, e.g., the host 108, as it is available without having to be concerned with (or containing code for) buffering data in the CPM 124 or being limited in processing by the amount of CPM available (page 2, paragraph [0017])), wherein the storage device includes a processing element that accelerates the data operation by performing at least one offload function on the data operation (Computational storage comprises technologies and storage architectures that shift data compute tasks to processing resources closer to the storage media, offloading processing from host CPUs and reducing the storage-to-CPU bottleneck (page 1, paragraph [0010]).  In some embodiments, the CSP 122 may comprise one or more processing resources, such as FPGAs, ASICs, and/or CPU cores with a limited instruction set to enable efficient algorithmic processing of raw data in the CSD (page 2, paragraph [0013]).  The configuration includes a CS program 132 executing on the CSP 122 for processing data read from the storage media 104 of the drive before it is passed to the host 108.  For example, an eBPF program 132 may be present in the firmware of the CSD 120 for performing decryption and/or decompression of data as it is read from the FLASH media 104 to a different format suitable for playback on or streaming from the host 108 (page 2, paragraph [0018])).
Regarding claim 2, Jones describes the method of claim 1 (see above), wherein the interface comprises an application programming interface (API), and the host device allocates the second memory using at least one command associated with the API (The buffer abstraction layer 202 provisions the appropriate ingress and egress streaming drivers 208, 210 for the data source 204 and data destination 206 required by the CS program 132 based on the data definition associated with the computational storage operation …the provisioning of the ingress and egress streaming drivers 208, 210 may be the result of API calls by the CS program 132 to the buffer abstraction layer (page 3, paragraph [0020])).
Regarding claim 4, Jones describes the method of claim 1 (see above), wherein the method further comprises addressing the second memory and the transferring data is based at least in part on the addressing of the second memory (…by accessing data in the FLASH by logical block address (page 4, paragraph [0027])).
Regarding claim 6, Jones describes the method of claim 1 (see above), wherein the storage device comprises a non-volatile memory express (NVMe) enabled storage device (…the host interface may be compatible with the NVM Express (“NVMe”) interface for the high-bandwidth connection of the storage device 102 to the host 108 over a PCI Express (“PCIe”) bus (page 1, paragraph [0012])) and the data operation is performed using a scatter gather list (SGL) (The host 108 may specify a slot number for a CS program 132, a descriptor indicating the data source 204, such as FLASH media and a list of LBA ranges, watermarks or buffer thresholds for reading input data from the data source, a descriptor indicating the data destination 206, such as host memory address(es) and lengths/ranges (e.g., a scatter/gather list for DMA transfers), watermarks or buffer thresholds for writing output data to the data destination , and the like (page 3, paragraph [0026])).
Regarding claim 7, Jones describes the method of claim 1 (see above), wherein the performing the data operation further comprises the storage device transferring data from persistent memory associated with the storage device to the second memory (non-volatile storage media 104, such as NAND FLASH memory, NOR flash memory, other FLASH technology memories, phase-change memory (“PCM”), racetrack memory, magnetic media, optical media, and/or the like (page 1, paragraph [0011]).  …the storage controller 106 may read data from the storage media 104 into the CPM 124 (page 2, paragraph [0015])).
Regarding claim 11, Jones describes a non-transitory computer-readable medium storing computer-executable instructions for managing memory which, when executed by a processor, cause the processor to perform operations comprising (…a non-transitory computer readable medium comprises processor-executable instructions that, when executed by a controller of a storage device… (page 1, paragraph [0003])): establishing a connection, via an interface, between a host device and a storage device (The host 108 is connected to the storage device 102 through a host interface 110 (page 1, paragraph [0012]).  The processed data may then be written by the controller 106 back to the storage media 104, sent to the host 108 through the host interface 110, and/or the like (page 2, paragraph [0015]).  In order for data to be transferred as described, it is necessarily inherent that the interface connection was previously established); and transferring data, via the interface, between first memory associated with the host device and second memory associated with the storage device by performing a data operation on the second memory by an application executed by the host (In some embodiments, a data streaming environment 200 includes an abstraction layer, such as the buffer abstraction layer 20 shown in Fig. 2, implemented between the CS program 132 and a data source 204 and data destination 206 defined by the desired operation (page 2, paragraph [0016]).  …This allows the CS program 132 to read data from the data source, e.g., the storage media 104, as it is needed and write data to the data destination, e.g., the host 108, as it is available without having to be concerned with (or containing code for) buffering data in the CPM 124 or being limited in processing by the amount of CPM available (page 2, paragraph [0017])), wherein the storage device includes a processing element that accelerates the data operation by performing at least one offload function on the data operation (Computational storage comprises technologies and storage architectures that shift data compute tasks to processing resources closer to the storage media, offloading processing from host CPUs and reducing the storage-to-CPU bottleneck (page 1, paragraph [0010]).  In some embodiments, the CSP 122 may comprise one or more processing resources, such as FPGAs, ASICs, and/or CPU cores with a limited instruction set to enable efficient algorithmic processing of raw data in the CSD (page 2, paragraph [0013]).  The configuration includes a CS program 132 executing on the CSP 122 for processing data read from the storage media 104 of the drive before it is passed to the host 108.  For example, an eBPF program 132 may be present in the firmware of the CSD 120 for performing decryption and/or decompression of data as it is read from the FLASH media 104 to a different format suitable for playback on or streaming from the host 108 (page 2, paragraph [0018])).
Regarding claim 12, Jones describes the non-transitory computer-readable medium of claim 11 (see above), wherein the interface comprises an application programming interface (API), and the host device allocates the second memory using at least one command associated with the API (The buffer abstraction layer 202 provisions the appropriate ingress and egress streaming drivers 208, 210 for the data source 204 and data destination 206 required by the CS program 132 based on the data definition associated with the computational storage operation …the provisioning of the ingress and egress streaming drivers 208, 210 may be the result of API calls by the CS program 132 to the buffer abstraction layer (page 3, paragraph [0020])).
Regarding claim 13, Jones describes the non-transitory computer-readable medium of claim 11 (see above), wherein the computer- executable instructions further cause the processor to perform operations comprising addressing the second memory, and the transferring data is based at least in part on the addressing of the second memory (…by accessing data in the FLASH by logical block address (page 4, paragraph [0027])).
Regarding claim 15, Jones describes the non-transitory computer-readable medium of claim 11 (see above), wherein the storage device comprises a non-volatile memory express (NVMe) enabled storage device (…the host interface may be compatible with the NVM Express (“NVMe”) interface for the high-bandwidth connection of the storage device 102 to the host 108 over a PCI Express (“PCIe”) bus (page 1, paragraph [0012])) and the data operation is performed using a scatter gather list (SGL) (The host 108 may specify a slot number for a CS program 132, a descriptor indicating the data source 204, such as FLASH media and a list of LBA ranges, watermarks or buffer thresholds for reading input data from the data source, a descriptor indicating the data destination 206, such as host memory address(es) and lengths/ranges (e.g., a scatter/gather list for DMA transfers), watermarks or buffer thresholds for writing output data to the data destination , and the like (page 3, paragraph [0026])).
Regarding claim 16, Jones describes the non-transitory computer-readable medium of claim 11 (see above), wherein the data operation further comprises the storage device transferring data from persistent memory associated with the storage device to the second memory (non-volatile storage media 104, such as NAND FLASH memory, NOR flash memory, other FLASH technology memories, phase-change memory (“PCM”), racetrack memory, magnetic media, optical media, and/or the like (page 1, paragraph [0011]).  …the storage controller 106 may read data from the storage media 104 into the CPM 124 (page 2, paragraph [0015])).
Regarding claim 17, Jones describes a system for managing memory, comprising: a host device comprising a first memory and an application (The host 108 may include a server computer, storage-area controller… (page 1, paragraph [0011]).  In some embodiments, a data streaming environment 200 includes an abstraction layer, such as the buffer abstraction layer 20 shown in Fig. 2, implemented between the CS program 132 and a data source 204 and data destination 206 defined by the desired operation (page 2, paragraph [0016]).  …This allows the CS program 132 to read data from the data source, e.g., the storage media 104, as it is needed and write data to the data destination, e.g., the host 108, as it is available without having to be concerned with (or containing code for) buffering data in the CPM 124 or being limited in processing by the amount of CPM available (page 2, paragraph [0017])); a storage device comprising a device manager, a processing element, and a second memory (In some embodiments, a data streaming environment 200 includes an abstraction layer, such as the buffer abstraction layer 20 shown in Fig. 2, implemented between the CS program 132 and a data source 204 and data destination 206 defined by the desired operation (page 2, paragraph [0016]).  …This allows the CS program 132 to read data from the data source, e.g., the storage media 104, as it is needed and write data to the data destination, e.g., the host 108, as it is available without having to be concerned with (or containing code for) buffering data in the CPM 124 or being limited in processing by the amount of CPM available (page 2, paragraph [0017])); wherein the system stores computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising: establishing a connection, via an interface, between the host device and the storage device (The host 108 is connected to the storage device 102 through a host interface 110 (page 1, paragraph [0012]).  The processed data may then be written by the controller 106 back to the storage media 104, sent to the host 108 through the host interface 110, and/or the like (page 2, paragraph [0015]).  In order for data to be transferred as described, it is necessarily inherent that the interface connection was previously established); and transferring data, via the interface, between first memory associated with the host device and second memory associated with the storage device by performing a data operation on the second memory by the application executed by the host (In some embodiments, a data streaming environment 200 includes an abstraction layer, such as the buffer abstraction layer 20 shown in Fig. 2, implemented between the CS program 132 and a data source 204 and data destination 206 defined by the desired operation (page 2, paragraph [0016]).  …This allows the CS program 132 to read data from the data source, e.g., the storage media 104, as it is needed and write data to the data destination, e.g., the host 108, as it is available without having to be concerned with (or containing code for) buffering data in the CPM 124 or being limited in processing by the amount of CPM available (page 2, paragraph [0017])), wherein the device manager configures the processing element to accelerate the data operation by performing at least one offload function on the data operation (Computational storage comprises technologies and storage architectures that shift data compute tasks to processing resources closer to the storage media, offloading processing from host CPUs and reducing the storage-to-CPU bottleneck (page 1, paragraph [0010]).  In some embodiments, the CSP 122 may comprise one or more processing resources, such as FPGAs, ASICs, and/or CPU cores with a limited instruction set to enable efficient algorithmic processing of raw data in the CSD (page 2, paragraph [0013]).  The configuration includes a CS program 132 executing on the CSP 122 for processing data read from the storage media 104 of the drive before it is passed to the host 108.  For example, an eBPF program 132 may be present in the firmware of the CSD 120 for performing decryption and/or decompression of data as it is read from the FLASH media 104 to a different format suitable for playback on or streaming from the host 108 (page 2, paragraph [0018])).
Regarding claim 18, Jones describes the system of claim 17 (see above), wherein the interface comprises an application programming interface (API), and the host device allocates the second memory using at least one command associated with the API (The buffer abstraction layer 202 provisions the appropriate ingress and egress streaming drivers 208, 210 for the data source 204 and data destination 206 required by the CS program 132 based on the data definition associated with the computational storage operation …the provisioning of the ingress and egress streaming drivers 208, 210 may be the result of API calls by the CS program 132 to the buffer abstraction layer (page 3, paragraph [0020])).
Regarding claim 19, Jones describes the system of claim 17 (see above), wherein the storage device transfers second data, via the interface, between at least a third memory associated with the storage device and a fourth memory associated with the storage device (For example, the storage controller 106 may read data from the storage media 104 into the CPM 124 (page 2, paragraph [0015])).
Regarding claim 20, Jones describes the system of claim 17 (see above), wherein storage device transfers second data, via the interface, between at least a third memory associated with the storage device and a fourth memory associated with the host device (The processed data may then be written by the controller 106 back to the storage media 104, sent to the host 108 through the host interface 11, and/or the like (page 2, paragraph [0015])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Cao et al. US Patent Application Publication No. 2020/0050480 (herein after referred to as Cao).
Regarding claim 3, Jones describes the method of claim 2 (see above).  Jones does not specifically describe wherein the host device allocates the second memory using a fine-grained allocation scheme or a coarse-grained allocation scheme.
Cao describes that as an application scales up its storage space, it may be required to have the same level of input/output (IO) performance.  Normally, in an elastic cloud environment, applications run on a single VM, which shares the network, compute, and storage resources managed by the VMM or hypervisor.  To provide scale-up and scale-down flexibility, the VMM may allocate storage blocks in relatively small, fixed, fine-grained units, such as 4 kilobytes (4 KB) (page 2, paragraph [0025]).  It is necessarily inherent that a storage area be allocated in order to be used but Cao provides a flexibility reasoning as to why fine-grained allocation could be preferable.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Cao teachings in the Jones system. Skilled artisan would have been motivated to incorporate the method of using fine-grained allocation as taught by Cao in the Jones system for effectively providing scale-up and scale-down flexibility.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Claims 5, 9 – 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Mesnier et al. US Patent Application Publication No. 2022/0188028 (herein after referred to as Mesnier).
Regarding claim 5, Jones describes the method of claim 1 (see above).  Jones does not specifically describe wherein the second memory comprises a secure address space, and wherein the method further comprises host device performing one or more multitenant operations based on the secure address space.
Mesnier describes a computational data storage system.  Specifically it is disclosed that the described system can provide various security improvements for computational storage.  While modern transport protocols provide a base level of security, additional protection can be provided to ensure computational storage does not leak information, including by using encryption.  Moreover, an interesting additional benefit of computational storage is that it can reduce the amount of data “in flight,” which in turn reduces the risk of data leakage (page 10, paragraph [0138]).  Mesnier also describes that operation of the system includes the host retrieving layout metadata (e.g., XL.json in Minio) from the storage target (page 15, paragraph [0229]).  Finally, Mesnier discloses the illustrated RSD [Rack Scale Design] architecture includes a point of delivery (POD) Manager 5842.  The POD Manager 5842 is responsible of managing the resources—including compute and disaggregated resources—within a POD (e.g., one or more racks).  The POD Manager 5842 exposes interfaces to an orchestrator in order to create, manage, or destroy composed nodes.  Managing a composed node includes the feature of scaling up or down the amount of pooled resources 5848 connected to a particular compute sled 5840.  The POD Manager 5842 typically runs on a node controller.  The POD Manager 5842 is responsible for discovery of resources in the POD, configuring and managing the resources, and composing a logical server (page 45, paragraph [0663]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mesnier teachings in the Jones system. Skilled artisan would have been motivated to incorporate the method of securing the storage using encryption as taught by Mesnier in the Jones system for effectively ensuring computational storage does not leak information.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Jones describes the method of claim 1 (see above).  Jones does not specifically describe wherein the transferring data further comprises the storage device providing information regarding the storage device's memory layout for read and write operations to the host device.
Mesnier describes a computational data storage system.  Specifically it is disclosed that the described system can provide various security improvements for computational storage.  While modern transport protocols provide a base level of security, additional protection can be provided to ensure computational storage does not leak information, including by using encryption.  Moreover, an interesting additional benefit of computational storage is that it can reduce the amount of data “in flight,” which in turn reduces the risk of data leakage (page 10, paragraph [0138]).  Mesnier also describes that operation of the system includes the host retrieving layout metadata (e.g., XL.json in Minio) from the storage target (page 15, paragraph [0229]).  Finally, Mesnier discloses the illustrated RSD [Rack Scale Design] architecture includes a point of delivery (POD) Manager 5842.  The POD Manager 5842 is responsible of managing the resources—including compute and disaggregated resources—within a POD (e.g., one or more racks).  The POD Manager 5842 exposes interfaces to an orchestrator in order to create, manage, or destroy composed nodes.  Managing a composed node includes the feature of scaling up or down the amount of pooled resources 5848 connected to a particular compute sled 5840.  The POD Manager 5842 typically runs on a node controller.  The POD Manager 5842 is responsible for discovery of resources in the POD, configuring and managing the resources, and composing a logical server (page 45, paragraph [0663]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mesnier teachings in the Jones system. Skilled artisan would have been motivated to incorporate the method of retrieving layout metadata from a storage target as taught by Mesnier in the Jones system for effectively sharing configuration information.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 10, Jones describes the method of claim 1 (see above).  Jones does not specifically describe wherein the establishing the connection comprises a discovery and setup process.
Mesnier describes a computational data storage system.  Specifically it is disclosed that the described system can provide various security improvements for computational storage.  While modern transport protocols provide a base level of security, additional protection can be provided to ensure computational storage does not leak information, including by using encryption.  Moreover, an interesting additional benefit of computational storage is that it can reduce the amount of data “in flight,” which in turn reduces the risk of data leakage (page 10, paragraph [0138]).  Mesnier also describes that operation of the system includes the host retrieving layout metadata (e.g., XL.json in Minio) from the storage target (page 15, paragraph [0229]).  Finally, Mesnier discloses the illustrated RSD [Rack Scale Design] architecture includes a point of delivery (POD) Manager 5842.  The POD Manager 5842 is responsible of managing the resources—including compute and disaggregated resources—within a POD (e.g., one or more racks).  The POD Manager 5842 exposes interfaces to an orchestrator in order to create, manage, or destroy composed nodes.  Managing a composed node includes the feature of scaling up or down the amount of pooled resources 5848 connected to a particular compute sled 5840.  The POD Manager 5842 typically runs on a node controller.  The POD Manager 5842 is responsible for discovery of resources in the POD, configuring and managing the resources, and composing a logical server (page 45, paragraph [0663]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mesnier teachings in the Jones system. Skilled artisan would have been motivated to incorporate the method of discovering resources as taught by Mesnier in the Jones system for effectively configuring a storage system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, Jones describes the non-transitory computer-readable medium of claim 11 (see above).  Jones does not specifically describe wherein the second memory comprises a secure address space, and wherein the host device performs one or more multitenant operations based on the secure address space.
Mesnier describes a computational data storage system.  Specifically it is disclosed that the described system can provide various security improvements for computational storage.  While modern transport protocols provide a base level of security, additional protection can be provided to ensure computational storage does not leak information, including by using encryption.  Moreover, an interesting additional benefit of computational storage is that it can reduce the amount of data “in flight,” which in turn reduces the risk of data leakage (page 10, paragraph [0138]).  Mesnier also describes that operation of the system includes the host retrieving layout metadata (e.g., XL.json in Minio) from the storage target (page 15, paragraph [0229]).  Finally, Mesnier discloses the illustrated RSD [Rack Scale Design] architecture includes a point of delivery (POD) Manager 5842.  The POD Manager 5842 is responsible of managing the resources—including compute and disaggregated resources—within a POD (e.g., one or more racks).  The POD Manager 5842 exposes interfaces to an orchestrator in order to create, manage, or destroy composed nodes.  Managing a composed node includes the feature of scaling up or down the amount of pooled resources 5848 connected to a particular compute sled 5840.  The POD Manager 5842 typically runs on a node controller.  The POD Manager 5842 is responsible for discovery of resources in the POD, configuring and managing the resources, and composing a logical server (page 45, paragraph [0663]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mesnier teachings in the Jones system. Skilled artisan would have been motivated to incorporate the method of securing the storage using encryption as taught by Mesnier in the Jones system for effectively ensuring computational storage does not leak information.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Romanovsky et al. US Patent Application Publication No. 2016/0054931 (herein after referred to as Romanovsky).
Regarding claim 8, Jones describes the method of claim 1 (see above).  Jones does not specifically describe wherein the transferring data further comprises the host device providing information regarding host device layout to the storage device.
Romanovsky describes a system for optimizing use of storage devices.  Specifically, a file system aware scheme that is implemented in a storage device for regulating data writes and other data transfer operation based on knowledge of the layout of the host operating file system to achieve better write performance (page 6, paragraph [0058]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Romanovsky teachings in the Jones system. Skilled artisan would have been motivated to incorporate the method of regulating data writes and other data transfer operations based on knowledge of the layout of the host operation file system as taught by Romanovsky in the Jones system for effectively achieving better write performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
October 8, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136